DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a sensor system comprising a sensor body, a first electrode, and a first movable element (e.g., claim 1) and a sensor system comprising a sensor body, a conductive media, a first electrode, a second electrode, a first movable element (e.g., claim 9), classified in B01L 2300/0627.
II. Claim 18-20, drawn to a method of testing comprising position a sensor system relative to a working electrode; depositing, via a sensor system, a conductive media; and performing a test on the working electrode comprising generating a current and receiving at least one output indicating an electrochemical property of the working electrode, classified in G01N 27/26.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed in Invention II can be practiced with another materially different product, such as a sensor having a single electrochemical cell comprising a sensing electrode, a reference electrode and a counter electrode, instead of a sensor comprising a sensor body having two containers with a first electrode and a first movable element positioned in the first cavity, as required in Invention I.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Todd Patterson, the representative of applicant, on September 29, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim(s) 3 is/are objected to because of the following informalities:
Claim 3, line 5: “the conductive media)” should be “the conductive media”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the conductive media" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a conductive media,” and thus “the conductive media” in line 11 has sufficient antecedent basis.
Subsequent dependent claims 2-8 are rejected for their dependencies on rejected base claim 1.
Claim 3 recites the limitation "a conductive media" in line 8.  It is unclear whether this conductive media is the same as the one recited in claim 1.  It is suggested to be “the conductive media.”
Subsequent dependent claim 4 is rejected for its dependency on rejected base claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (J. Shen, A double-mode cell to measure pitting and crevice corrosion, Materials and Corrosion, 2019(70), page 2228-37).
Regarding claim 1, Shen teaches a sensor system (Fig. 1: syringe cell system), comprising:
a sensor (Fig. 1: syringe cell), comprising 
a sensor body (Fig. 1: indicating the syringe cell having a sensor body) having a first container (Fig. 1: syringe barrel) and a second container (Fig. 1: syringe mouth), the first container having a first inside surface defining a first cavity (Fig. 1: indicating the syringe barrel having an inner surface defining a first cavity), the second container having a second inside surface defining a second cavity (Fig. 1: indicating the syringe mouth having an inner surface defining a second cavity), and the first container being fluidly coupled to the second container (Fig. 1: indicating the first cavity of the syringe barrel and the second cavity of the syringe mouth are fluidly coupled with each other);
a first electrode (Fig. 1: RE) positioned in the first cavity (Fig. 1: indicating the reference electrode RE positioned in the first cavity of the syringe barrel), the first electrode being electrically coupled to the conductive media (Fig. 1: indicating the reference electrode RE electrically coupled to the test solution, i.e., the conductive media, inside the first cavity; page 8, para. 1, lines 8-9: the test solution is 3.5 wt.% NaCl solution, which is conductive); and
a first movable element (Fig. 1: syringe plunger) positioned in the first cavity (Fig. 1: indicating the syringe plunger positioned in the first cavity of the syringe barrel), the first movable element being slidingly engaged with the first inside surface of the first container (Fig. 1: indicating the syringe plunger slidingly engaged with the inner surface of the syringe barrel) and configured to cause the second container to receive the conductive media from the first container (Fig. 1: indicating when the syringe plunger moves downward, the test solution would move from the first cavity to the second cavity, i.e., the second cavity of the syringe mouth receiving the conductive media of the test solution).

Regarding claim 3, Shen teaches a conductive media (Fig. 1: test solution) disposed in the first cavity (Fig. 1: indicating the test solution disposed in the first cavity of the syringe barrel); and a second electrode (Fig. 1: CE), the second electrode being electrically coupled to the first electrode and electrically coupled to the conductive media (Fig. 1: indicating the counter electrode CE is electrically coupled to the test solution and electrically coupled to the RE via the test solution), the second electrode being formed from platinum (page 7, para. 2, lines 7: a platinum counter electrode), the second cavity being configured to receive the conductive media) from the first cavity (Fig. 1: indicating when the syringe plunger moves downward, the test solution would move from the first cavity to the second cavity, i.e., the second cavity of the syringe mouth receiving the conductive media of the test solution from the first cavity). 

Regarding claim 4, Shen teaches the second electrode (Fig. 1: CE) is configured as a linear element (Fig. 1: indicating CE is a linear element).

Regarding claim 5, Shen teaches a first inside diameter of the first container is greater than a second diameter of the second container (Fig. 1: indicating the inner diameter of the syringe barrel greater than the inner diameter of the syringe mouth).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 9, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Lim (KR 2020-0062956, using a machine translation for citation).
Regarding claim 2, Shen discloses all limitations of claim 1 as applied to claim 1.  Shen does not explicitly disclose the first electrode being formed from silver and having a silver chloride coating formed thereon.
However, Lim teaches a corrosion sensor 100 (Fig. 1; [0036] line 1: the corrosion sensor 100), which includes a reference electrode 120 (Fig. 1; [0036] line 3).  The reference electrode 120 is made of at least one or more materials selected from the group consisting of silver and alloys thereof, for example, Ag/AgCl ([0043] lines 1, 3-5), and the Ag wire is prepared to be a reference electrode of Ag/AgCl through anodization ([0053] lines 1-4; Fig. 2: indicating an Ag wire coated with AgCl as shown in the electrolyte through anodization), which is widely used because it has excellent potential stability and reproducibility and relatively simple handling ([0044] lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen by substituting the first electrode with the one of silver having a silver chloride coating as taught by Lim because Ag/AgCl electrode is widely used because it has excellent potential stability and reproducibility and relatively simple handling ([0044] lines 1-3).

Regarding claim 9, Shen teaches a sensor system (Fig. 1: syringe cell system), comprising:
a sensor (Fig. 1: syringe cell), comprising 
a sensor body (Fig. 1: indicating the syringe cell having a sensor body) having a first container (Fig. 1: syringe barrel) and a second container (Fig. 1: syringe mouth), the first container having a first inside surface defining a first cavity (Fig. 1: indicating the syringe barrel having an inner surface defining a first cavity), the second container having a second inside surface defining a second cavity (Fig. 1: indicating the syringe mouth having an inner surface defining a second cavity), the second container being fluidly coupled to the first container (Fig. 1: indicating the first cavity of the syringe barrel and the second cavity of the syringe mouth are fluidly coupled with each other);
a conductive media (Fig. 1: test solution; page 8, para. 1, lines 8-9: the test solution is 3.5 wt.% NaCl solution, which is conductive) disposed in the first cavity (Fig. 1: indicating the test solution disposed in the first cavity of the syringe barrel), the second cavity being configured to receive the conductive media from the first cavity (Fig. 1: indicating when the syringe plunger moves downward, the test solution would move from the first cavity to the second cavity, i.e., the second cavity of the syringe mouth receiving the conductive media of the test solution from the first cavity);
a first electrode (Fig. 1: RE) disposed in the first cavity (Fig. 1: indicating the reference electrode RE positioned in the first cavity of the syringe barrel) and electrically coupled to the conductive media (Fig. 1: indicating the reference electrode RE positioned electrically coupled to the test solution); and 
a second electrode (Fig. 1: CE), the second electrode being electrically coupled to the first electrode and to the conductive media (Fig. 1: indicating CE is electrically coupled to the test solution and electrically coupled to the RE via the test solution); and
a first movable element (Fig. 1: syringe plunger) positioned in the first cavity (Fig. 1: indicating the syringe plunger positioned in the first cavity of the syringe barrel), the first movable element being slidingly engaged with the first inside surface of the first container (Fig. 1: indicating the syringe plunger slidingly engaged with the inner surface of the syringe barrel) and configured to cause the second container to receive the conductive media from the first container (Fig. 1: indicating when the syringe plunger moves downward, the test solution would move from the first cavity to the second cavity, i.e., the second cavity of the syringe mouth receiving the conductive media of the test solution).

Shen does not explicitly disclose the first electrode comprising a metallic wire having a metallic salt coating.
However, Lim teaches a corrosion sensor 100 (Fig. 1; [0036] line 1: the corrosion sensor 100), which includes a reference electrode 120 (Fig. 1; [0036] line 3).  The reference electrode 120 is made of at least one or more materials selected from the group consisting of silver and alloys thereof, for example, Ag/AgCl ([0043] lines 1, 3-5), and the Ag wire is prepared to be a reference electrode of Ag/AgCl through anodization ([0053] lines 1-4; Fig. 2: indicating an Ag wire coated with AgCl as shown in the electrolyte through anodization), which is widely used because it has excellent potential stability and reproducibility and relatively simple handling ([0044] lines 1-3).  Thus, Lim teaches the first electrode (RE) comprising a metallic wire (Ag wire) having a metallic salt coating (AgCl).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen by substituting the first electrode with the one of silver wire having a silver chloride coating as taught by Lim because Ag/AgCl electrode is widely used because it has excellent potential stability and reproducibility and relatively simple handling ([0044] lines 1-3).

Regarding claims 13-14, Shen and Lim disclose all limitations of claim 9 as applied to claim 9.  Shen does not explicitly disclose the conductive media comprises a first element and a second element, wherein the first element is a conductive element that forms a colloidal suspension with the second element (claim 13) or the first element is a salt (claim 14).
However, Lim teaches an electrolyte and a corrosion sensor ([0001] line 1).  The electrolyte includes a basic electrolyte which is KCl (potassium chloride), and a dispersant that is glycerol, and an additive that is HEC (hydroxyethyl cellulose) ([0009] lines 1-3; [0010] line 2).  Thus, Lim teaches the conductive media (electrolyte) comprises a first element (potassium chloride KCl) and a second element (HEC), wherein the first element is a conductive element (KCl electrolyte is conductive) that forms a colloidal suspension with the second element (for claim 13; [0009] line 2; [0010] line 2: the dispersant is glycerol; here dispersant is deemed to disperse and form a colloidal suspension of the additive HEC inside of the basic electrolyte KCl solution) or the first element is a salt (for claim 14; KCl is a salt).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen by substituting the electrolyte with the one having two elements forming a colloidal suspension as taught by Lim because such an electrolyte is gel-type electrolyte having high ionic conductivity, excellent mechanical strength, long-term chemical stability, and high resistance to alkali, and excellent reproducibility ([0064] lines 1-4).

Regarding claim 16, Shen and Lim disclose all limitations of claim 13 as applied to claim 13.  Shen and Lim do not explicitly disclose a ratio of a volume percentage (vol %) of the first element to the second element in the conductive media is from about 1:100 to about 1:1.
However, Lim teaches the basic KCl electrolyte is a 3.5 M potassium chloride solution ([0073] lines 2-3; MW of KCl = 74.55).  The content of the dispersant is preferably 10 to 15 wt% compared to 100 wt% of the electrolyte ([0068] lines 1-2), and the content of the additive HEC is preferably 5 to 8 wt% compared to 100 wt% of the electrolyte ([0069] lines 2-3).  The viscosity and ion conductivity of the gel-type internal electrolyte vary according to the HEC content as an additive ([0076] lines 1-2), which renders the content of HEC is a result-effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen and Lim by adjusting the HEC content, such as adjusting the ratio of a volume percentage of KCl to HEC within the claimed range, as suggested by Lim because the HEC content or the ratio of a volume percentage of KCl to HEC is a result-effective variable and can be optimized through routine experimentation for optimal viscosity and ion conductivity of the gel-type electrolyte. MPEP 2144.05 (II)(B).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Yu (H. Yu, et al., Threshold chloride level and characteristics of reinforcement corrosion initiation in simulated concrete pore solutions, Construction and Building Materials, 2012(26), page 723-29).
Regarding claim 6, Shen and Lim disclose all limitations of claim 1 as applied to claim 1.  Shen does not explicitly disclose a plurality of sensors, each sensor of the plurality of sensors being connected to at least one adjacent sensor via a connection mechanism along a shared plane.
However, Yu teaches corrosion behavior of reinforced steel bar (rebar) in three kind of simulated concrete pore solutions (SPSs) for OCP and LPR measurements with stepwise chloride addition ([Abstract] lines 1-4).  Yu teaches a plurality of sensors (page 724, Col. 2, section 2.2. Experimental setup), each sensor (page 724, Col. 2, para. 4, line 1: a glass container used as a test cell) of the plurality of sensors being connected to at least one adjacent sensor via a connection mechanism (Fig. 1(b): the table underneath the test cells) along a shared plane (Fig. 1(b): the test cells are along the top surface of the table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen by incorporating a plurality of sensors connected via a connection mechanism along a shared plane as taught by Yu because the corrosion measurements were performed with the same potentiostat (page 724, Col. 2, para. 6, lines 1-2) and thus simplifying the experimental setup.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Brady (U.S. Patent Pub. 2018/0275081).
Regarding claims 6-8, Shen and Lim disclose all limitations of claim 1 as applied to claim 1.  Shen and Lim do not explicitly disclose a plurality of sensors, each sensor of the plurality of sensors being connected to at least one adjacent sensor via a connection mechanism along a shared plane (claim 6) or a plurality of sensors; a plurality of connection mechanisms; and a sensor support having an outside surface, an inside surface, and a central axis (claim 7).
However, Brady teaches a probe 100 including multiple sensor assemblies 170 (Fig. 7; [0058] lines 1-2), which are located at least partially within the cut-out space 129 (Fig. 7; [0058] lines 4-5) and spaced apart from each other about at least a portion of the circumference of the inner shield 120 (Fig. 7; [0059] lines 3-5).  The probe 100 includes an insulating ring 140 within the first interior channel 118 of the outer shield 110 (Fig. 1-3, 7-9; [0047] lines 1-3).  The insulation ring 140 facilitates the placement of sensor assemblies 170 within the first interior channel 118 and promotes structural stability of the inner shield 120 relative to the outer shield 110 ([0048] lines 7-11).  Thus, Brady teaches a plurality of sensors (Fig. 7-9: sensor assembly 170), each sensor of the plurality of sensors being connected to at least one adjacent sensor via a connection mechanism (Fig. 7-9: insulation ring 140) along a shared plane (Fig. 7-9: indicating the sensor assembly are along a shared plane) or a plurality of sensors (Fig. 7-9: sensor assembly 170); a plurality of connection mechanisms (Fig. 9: as annotated); and a sensor support (Fig. 7-9: the insulation ring 140; Fig. 9: showing the distal surface 144 of the insulation ring 140) having an outside surface, an inside surface (Fig. 7: indicating the insulation ring 140 having an outside surface and an inside surface), and a central axis (Fig. 8-9: axis 184).

    PNG
    media_image1.png
    733
    817
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen by incorporating a plurality of sensors, each sensor of the plurality of sensors being connected to at least one adjacent sensor via a connection mechanism along a shared plane (for claim 6) or a plurality of sensors, a plurality of connection mechanisms, and a sensor support having an outside surface, an inside surface, and a central axis (for claim 7) as taught by Brady because the plurality of sensors would be held in place within the interior channel ([0064] lines 1-2) of a pipe for sensing along the interior surface with spaced apart ([0059] lines 1-3) multiple sensors (Fig. 9) and thus the plurality of sensors would be attached at multiple locations for extensive monitoring, for example, corrosion inside a pipe.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B).  

Shen and Brady do not explicitly disclose wherein each sensor of the plurality of sensors is removably coupled to the sensor support via at least one connection mechanism of the plurality of connection mechanism (claim 7) or wherein the sensor support includes a plurality of portions, each portion of the plurality portions being removably coupled to an adjacent portion, wherein each portion is independently adjustable relative to the central axis (claim 8).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detach any connection mechanism between two sensor assembly 170 or any part (e.g., part I-III) of the insulation ring 140 (Fig. 9: as annotated) to make them removably coupled to adjacent connection mechanism or adjacent portion so that each portion is an independently adjustable portion relative to the central axis because separable parts would be easily exchangeable and manufactured as standard modules.  Making separable for desirable purpose, i.e., being exchangeable modules, is prima facie obvious. MPEP 2144.04(V)(C).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Lim, and further in view of Clarke (U.S. Patent Pub. 2014/0354307).
Regarding claim 10, Shen and Lim disclose all limitations of claim 9 as applied to claim 9.  Shen and Lim do not explicitly disclose a power supply configured to apply a current to the sensor system.
However, Clarke teaches an apparatus for monitoring a conductive fluid conduit ([0001] lines 1-2), for example, corrosion sensors used in the detection and monitoring of loss of material, such as the internal surface of a pipeline wall ([0002] lines 1-3).  The apparatus comprises a power supply, a plurality of electrical contact points, a voltage measurement device, and a processor (Fig. 5; [0015] lines 3-6).  The power supply 121 is used to drive an external current injection into the outer surface of the conductive pipe 109 (Fig. 5: Power supply 121; [0065] lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen and Lim by incorporating a power supply to drive a current injection as taught by Clarke because the power enables the sensor system function as a sensor by supplying current for electrochemical corrosion measurement.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Lim, and further in view of Heise (U.S. 2,849,521).
Regarding claim 11, Shen and Lim disclose all limitations of claim 9 as applied to claim 9.  Shen and Lim do not explicitly disclose the conductive media has a viscosity form about 50,000 centipoise (cps) to about 1 million cps.
However, Heise teaches galvanic cells for simultaneously preventing so-called electrolyte creepage and air-line corrosion in dry cells (Col. 1, lines 16-18).  The gel electrolyte includes a colloidal material capable of swelling in cell electrolyte to form a gel (Col. 2, lines 3-4), which has viscosities between 4000 and 100,000 cps. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen and Lim by substituting the electrolyte (conductive media) with the one having viscosity within the claimed range as suggested by Heise because that viscosity range is suitable for being a gel electrolyte to prevent electrolyte creepage (Col. 2, lines 28-31).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Lim, and further in view of Silvester (U.S. Patent Pub. 2015/0247818).
Regarding claim 12, Shen and Lim disclose all limitations of claim 9 as applied to claim 9.  Shen and Lim do not explicitly disclose the conductive media has a water content from about 5 wt% to about 65 wt%.
However, Silvester teaches a sensor for hydrogen including an electrolyte ([Abstract] lines 1-2).  An ionic liquid can be used as electrolyte ([0021] line 1) for the sensor to be operated at a higher temperature ([0021] lines 5-6).  The electrolyte may be anhydrous but if it does contain water the amount of water may be less than 10% by weight ([0023] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen and Lim by substituting the conductive media, i.e., the electrolyte, with the one having a water content within the claimed range because that range of water content in the electrolyte is suitable for an electrochemical sensor.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I). 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Lim, and further in view of Mochizuki (JPH0743335B2, using a machine translation for citation).
Regarding claim 15, Shen and Lim disclose all limitations of claim 13 as applied to claim 13, including a second element of the conductive media that is HEC.  Shen and Lim do not explicitly disclose the second element is polyethylene glycol (PEG).
However, Mochizuki teaches a detection sensor for measuring the corrosion situation (page 1, para. 1, line 4), including an electrolytic solution filled with superabsorbent polymer, impregnated into highly absorbent member comprising a mixture of pulp or silica gel (page 2, para. 2, lines 1-3).  The highly absorbent member include polyethylene oxide-modified superabsorbent polymers things like (page 2, para. 4, last three lines to page 3, para. 1, line 2).  Here, as evidenced by the Sigma-Aldrich document, polyethylene oxide (PEO) is synonym of polyethylene glycol (PEG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen and Lim by substituting HEC with the polyethylene oxide (or polyethylene glycol PEG) as taught by Mochizuki.  The suggestion for doing so would have been that PEG, like HEC, is a suitable material to be added into the electrolytic solution for measuring corrosion and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Lim, and further in view of Palmer (U.S. Patent Pub. 2019/0156598).
Regarding claim 17, Shen and Lim disclose all limitations of claim 9 as applied to claim 9.  Shen further discloses the corrosion measurement by the syringe cell is to determine a material property (corrosion) of a working electrode (Fig. 1: indicating the test area is on the top surface of the working electrode; page 6, para. 3, lines 8-9: the droplet between the syringe “mouth” and the working electrode), the working electrode having a portion of the conductive media disposed thereon and being electrically coupled to the sensor body via the portion of the conductive media (Fig. 1: indicating the test solution is disposed on the top surface of the working electrode as a droplet that provides electrical coupling between the sensor body and the working electrode via the droplet of the test solution).
Shen and Lim do not explicitly disclose a plurality of executable logic stored on a non-transitory computer-readable medium communicatively coupled to the sensor system, the plurality of executable logic being configured to execute a measurement program.
However, Palmer teaches methods and system for predicting corrosion potential, monitoring corrosive contaminant load and optimizing corrosion maintenance ([0002] lines 1-4).  They system includes one or more corrosion sensor(s) 4 and a controller coupled to the one or more corrosion sensors (Fig. 3; [0015] lines 1, 3-6).  The controller includes a processing unit and a non-transitory computer readable medium having instructions stored thereon, which, when executed, cause the processing unit to monitor and measure the corrosion ([0015] lines 6-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen and Lim by incorporating a plurality of executable logic (instructions) stored on the non-transitory computer readable medium communicatively coupled to the sensor system for corrosion monitoring and measurement as taught by Palmer because the executable instructions of the measurement program would provide automation to the corrosion measurement.  The combined Shen, Lim, and Palmer would necessarily result in the executable logic (instructions) stored on the non-transitory computer-readable medium being executed by the corrosion measurement program on the coupled sensor system to determine the material property of the working electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795